        Case 4:19-cv-08246-YGR Document 17 Filed 02/20/20 Page 1 of 4



 1   MELINDA L. HAAG (SBN 132612)
     mhaag@orrick.com
 2   JAMES N. KRAMER (SBN 154709)
     jkramer@orrick.com
 3   ALEXANDER K. TALARIDES (SBN 268068)
     atalarides@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:     (415) 773-5700
     Facsimile:     (415) 773-5957
 7
     Attorneys for Defendants
 8
     [additional counsel appears on signature page]
 9

10                                    UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                         OAKLAND DIVISION

13                                                              4:19-cv-8246-YGR
14   JOHN VOTTO, Derivatively on behalf of                      X
                                                      Case No. 5:19-cv-08246-YGR
     APPLE INC.,                                      ORDER GRANTING
15                                                    JOINT STIPULATION AND
                        Plaintiffs,                   [PROPOSED] ORDER STAYING
16                                                    ACTION
             v.
17
     TIMOTHY D. COOK, ARTHUR D.
18   LEVINSON, JAMES A. BELL, ALBERT
     GORE, JR., SUSAN L. WAGNER, ROBERT
19   A. IGER, and LUCA MAESTRI,

20                      Defendants,

21          -and-

22   APPLE INC., a California Corporation,

23
                        Nominal Defendant.
24

25

26

27

28
                                                              JOINT STIPULATION AND [PROPOSED] ORDER
                                                             STAYING ACTION, CASE NO. 5:19-CV-08246-YGR

     4164-9870-1599.1
        Case 4:19-cv-08246-YGR Document 17 Filed 02/20/20 Page 2 of 4



 1             WHEREAS, on December 18, 2019, Plaintiff John Votto (“Plaintiff”) filed a stockholder

 2   derivative complaint (“Complaint”) on behalf of nominal defendant Apple Inc. (“Apple” or the

 3   “Company”) alleging breach of fiduciary duties, waste of corporate assets, unjust enrichment, and

 4   violations of law against certain of the Company’s officers and directors (collectively with Apple,

 5   “Defendants”) (Plaintiff and Defendants are collectively referred to herein as the “Parties”);

 6             WHEREAS, undersigned counsel for Apple has agreed to accept service for Defendants

 7   and waive service of the summons;

 8             WHEREAS, a consolidated securities fraud class action captioned In re Apple Inc.

 9   Securities Litigation, No. 4:19-cv-02033-YGR (N.D. Cal.) is currently pending in this District

10   before the Honorable Yvonne Gonzalez Rogers (the “Securities Action”), and is factually related

11   to this action;

12             WHEREAS, on January 14, 2020, the Court formally related this action to the Securities

13   Action;

14             WHEREAS, the briefing on the defendants’ motion to dismiss in the Securities Action will

15   conclude in February 2020 and a hearing will be held on March 3, 2020;

16             WHEREAS, three related shareholder derivative actions purportedly filed on behalf of

17   Apple captioned Zehrer v. Cook, et al, No. 19-cv-05153-YGR, Bankhalter v. Cook, et al., No. 19-

18   cv-05881-YGR, and Fine v. Cook, et al., No. 19-cv-05863-YGR, are also currently pending in this

19   District and arise out of the same facts and circumstances as this action and the Securities Action

20   (the “Related Derivative Actions”);

21             WHEREAS, the Related Derivative Actions have been formally related to the Securities

22   Action and have been temporarily stayed until March 2020, in deference to the Securities Action;

23             WHEREAS, the Parties to this action believe that events may unfold in the Securities Action

24   that may promote the just and efficient case management of this action: therefore, the Parties agree

25   that this action, too, should be temporarily stayed like the Related Derivative Actions;

26             NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties,

27   through their respective counsel of record and subject to Court approval, as follows:

28             1.       This action, including all deadlines and hearings, is hereby temporarily stayed until
                                                                       JOINT STIPULATION AND [PROPOSED] ORDER
                                                        -1-           STAYING ACTION, CASE NO. 5:19-CV-08246-YGR

     4164-9870-1599.1
        Case 4:19-cv-08246-YGR Document 17 Filed 02/20/20 Page 3 of 4



 1   March 11, 2020.

 2              2.      Any Party may lift the stay by providing thirty (30) days’ written notice to the other

 3   Parties.

 4              3.      Within thirty (30) days of the expiration or lifting of the stay pursuant to paragraphs

 5   1 or 2 hereof, the Parties shall meet and confer and submit to the Court a proposed case management

 6   schedule.

 7              4.      Plaintiff may file amended complaints during the pendency of the stay, and the filing

 8   of any such amended complaint shall not affect the pendency of the stay or trigger any obligation

 9   by Defendants to respond while the stay is pending.

10              5.      The composition of Apple’s Board of Directors that will be considered in connection

11   with determining whether Plaintiff’s complaint, amended or otherwise, has adequately pled that a

12   pre-litigation demand on the Company’s Board of Directors would have been futile shall be the

13   composition of the Board of Directors as of December 18, 2019, the date this action was initiated.

14              6.      This stay shall not preclude Plaintiff from pursuing, during the course of the stay,

15   any rights he may have to inspect the Company’s books and records pursuant to California

16   Corporations Code section 1601 (“Section 1601”), nor shall it impact Apple’s rights or defenses in

17   response to any demand pursuant to Section 1601.

18              7.      By entering into this stipulation, the Parties do not waive any rights or defenses not

19   specifically addressed herein.

20              IT IS SO STIPULATED.

21

22

23

24

25

26

27

28
                                                                        JOINT STIPULATION AND [PROPOSED] ORDER
                                                         -2-           STAYING ACTION, CASE NO. 5:19-CV-08246-YGR

     4164-9870-1599.1
        Case 4:19-cv-08246-YGR Document 17 Filed 02/20/20 Page 4 of 4



 1   Dated: January 15, 2020                    ORRICK, HERRINGTON & SUTCLIFFE LLP

 2
                                                                /s/ Alexander K. Talarides
 3                                                          ALEXANDER K. TALARIDES
 4                                                             Attorneys for Defendants
 5

 6
     Dated: January 15, 2020                    BRODSKY & SMITH LLP
 7

 8                                                               /s/ Evan J. Smith
                                                                   EVAN J. SMITH
 9
                                                                Attorneys for Plaintiffs
10

11

12                                    CIVIL L.R. 5-1 ATTESTATION
13             Pursuant to Civil L.R. 5-1(i)(3), I, Alexander K. Talarides, am the ECF user whose ID and
14   password are being used to file this Joint Stipulation and [Proposed] Order Staying Action. In
15   compliance with General Order 45, X.B., I hereby attest that Evan J. Smith has concurred in this
16   filing.
17

18                                                              /s/ Alexander K. Talarides
                                                              ALEXANDER K. TALARIDES
19

20

21
                                                      ***
22
               PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
23

24

25
     DATED: _)HEUXDU\
26                                                   THE HON. YVONNE GONZALEZ ROGERS
                                                       UNITED STATES DISTRICT JUDGE
27

28
                                                                    JOINT STIPULATION AND [PROPOSED] ORDER
                                                      -3-          STAYING ACTION, CASE NO. 5:19-CV-08246-YGR

     4164-9870-1599.1
